PER CURIAM.
We affirm the trial court’s order designating Julian Lozada as a sexual predator pursuant to section 775.21, Florida Statutes (1997), and section 775.22, Florida Statutes (1993). See Collie v. State, 710 So.2d 1000 (Fla. 2d DCA 1998). However, we remand to the trial court with instructions to strike the provisions relating to community and public notification because Lozada’s offenses occurred prior to the enactment of that portion of the statute. See §§ 775.21(4)(b) and (c), Fla. Stat. (Supp.1996).
Affirmed in part, reversed in part and remanded with instructions.
THREADGILL, A.C.J., and BLUE and FULMER, JJ., Concur.